     Case 2:19-cv-01782-APG-BNW Document 6 Filed 01/27/20 Page 1 of 3



1    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
2    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
3    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
4    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
5
     Attorneys for Defendant
6    North American Title Insurance Company
7

8                                   UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
10     CHRISTIANA TRUST, A DIVISION OF                      Case No.: 2:19-cv-01782-APG-BNW
       WILMINGTON SAVINGS FUND
11     SOCIETY, FSB, NOT IN ITS INDIVIDUAL                  STIPULATION AND PROPOSED
       CAPACITY BUT AS TRUSTEE OF ARLP                      ORDER EXTENDING DEFENDANT’S
12     TRUST 3,                                             TIME TO RESPOND TO THE
                                                            COMPLAINT
13                              Plaintiff,
                                                            (FIRST REQUEST)
14                      vs.
15     NORTH AMERICAN TITLE INSURANCE
       COMPANY,
16
                                Defendant.
17

18

19             Plaintiff Christiana Trust, a Division of Wilmington Savings Fund Society, FSB, not in its

20   Individual Capacity but as Trustee of ARLP Trust 3 (“Christiana Trust”) and defendant North

21   American Title Insurance Company (“North American”), by and through their counsel of record,

22   hereby stipulate as follows:

23             WHEREAS, Christiana Trust filed its complaint in this matter on October 14, 2019 (ECF

24   No. 1);

25             WHEREAS, Christiana Trust served the complaint upon North American on January 6,

26   2020;

27             WHEREAS, North American’s response to the complaint is currently due on January 27,

28   2020;

                                                        1
                                     STIPULATION AND PROPOSED ORDER
     Case 2:19-cv-01782-APG-BNW Document 6 Filed 01/27/20 Page 2 of 3



1             WHEREAS, North American’s counsel was recently retained and requests additional time
2    to respond to the complaint.
3             WHEREAS, Christiana Trust does not oppose North American’s request for an extension.
4             WHEREAS, this is the first stipulation for an extension of North American’s time to
5    respond to the complaint.
6             Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
7    and agree as follows:
8             1. North American shall file its response to the complaint on or before February 11, 2020.
9             2. North American intends to preserve its right and does not expressly waive any and all
10               defenses listed in Fed. R. Civ. P. 12(b).
11
     Dated this 27th day of January 2020            EARLY SULLIVAN WRIGHT
12                                                   GIZER & McRAE LLP

13                                                       /s/--Sophia S. Lau
                                                  By:
14                                                Sophia S. Lau, Esq.
                                                  Nevada Bar No. 13365
15                                                8716 Spanish Ridge Avenue, Suite 105
                                                  Las Vegas, Nevada 89148
16
                                                  Attorneys for Chicago Title Insurance Company
17
     Dated this 27th day of January 2020            WRIGHT, FINLAY & ZAK, LLP
18
                                                       /s/--Lindsay D. Robbins
19
                                                  By:
20                                                Lindsay D. Robbins, Esq.
                                                  Nevada Bar No. 13474
21                                                7785 W. Sahara Ave., Suite 200
                                                  Las Vegas, NV 89117
22
                                                  Attorneys for Christiana Trust, a Division of
23                                                Wilmington Savings Fund Society, FSB, not in its
                                                  Individual Capacity but as Trustee of ARLP Trust 3
24
                                                    ORDER
25
                                                  IT IS SO ORDERED:
26

27             1/30/2020
     Dated:                                             By:
                                                              THE HON. BRENDA WEKSLER
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                        2
                                    STIPULATION AND PROPOSED ORDER
     Case 2:19-cv-01782-APG-BNW Document 6 Filed 01/27/20 Page 3 of 3



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that I am an employee of EARLY SULLIVAN WRIGHT GIZER &
3    McRAE, LLP and that on January 27, 2020, the foregoing STIPULATION AND PROPOSED
4    ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO THE COMPLAINT
5    was served on all parties and counsel identified on the CM/ECF System via Electronic
6    Notification, including on the following counsel:
7
            Lindsay Robbins
8
            WRIGHT FINLAY & ZAK, LLP
9           7785 W. SAHARA AVE, STE 200
            Las Vegas, NV 89117
10

11                                                /s/-D’Metria Bolden
                                                  D’METRIA BOLDEN
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
                                  STIPULATION AND PROPOSED ORDER
